Mr. Chief Justice Farmer delivered the opinion of the court: This is an appeal from a judgment of the county court of Cook county holding that a gift of $30,000 by the will of Henry Graves, deceased, to. the board of South Park Commissioners of the city of Chicago for the erection of a drinking fountain or drinking basin for horses, and in connection therewith a bronze statue of a horse named “Ike Cook,” was not subject to taxation under the Inheritance Tax law. The gift is made by the fourth clause of the will of the testator, which reads as follows: . “Fourth—It is my will and I hereby direct my executors to obtain from the board of South Park Commissioners of the city of Chicago the privilege and right to erect on the north side of Fifty-fifth street boulevard, at a point opposite the present driveway or trotting place for horses in said park, a drinking fountain or drinking basin for horses, and in connection with and in addition thereto a monument, which shall consist of a life-size, bronze statue of a horse named ‘Ike Cook,’ the first horse to trot in 2:3o over a mile track jin the State of Illinois for a wager of $2000, $1000 a side, in the year 1856, over the Garden City race track, and to inscribe or carve on said monument and fountain, in a conspicuous place, my name as the person erecting said monument, the name of said horse and the time or record of speed said horse made over said Garden City race track in 1856, as 'follows, viz.: ‘Donated and erected by Henry Graves; Ike Cook trotted in 2:3o in 1856 over the Garden City race track, located about eighty rods from this spot in the direction in which he is looking,’—said horse to be looking east when erected, in the direction of said race track. And my said executors are hereby directed to expend for such last named monument and drinking fountain, out of my estate, the sum of forty thousand dollars ($40,000.) Said South Park Commissioners to maintain and keep in good repair said monument and drinking fountain, free of expense to my estate.” The provision regarding the amount to be expended for the monument and drinking fountain was afterwards modified by a codicil, and then read, “not to exceed $40,000.” The cause was submitted to the court upon an agreed statement, wherein it was, among other things, stipulated “that the drinking basin for horses and monument shall consist of one structure; that said executors will expend $30,000 in the erection of said structure, and that the place at which said structure is to be erected, as provided by said will, is upon property held by the board of South Park Commissioners for park purposes.” Section 2of the act providing for a tax on gifts, legacies and inheritances exempts from taxation thereunder property granted by gift, bequest or otherwise, for various purposes, among which are mentioned benevolent or charitable purposes. The question then to be determined is whether the gift in this case was for a benevolent or charitable purpose. If it was, it is exempt from the tax provided for by the Inheritance Tax law and the judgment of the county court was correct. In Crerar v. Williams, 145 Ill. 625, this court adopted the legal definition of a charity as given in Jackson v. Phillips, 14 Allen, 556, which is as follows: “A charity, in a legal sense, may be more fully defined as a gift, to be applied consistently with existing laws, for the benefit of an indefinite number of persons, either by bringing their hearts under the influence of education or religion, by relieving their bodies from disease, suffering or constraint, by assisting them to establish themselves for life, or by erecting or maintaining public buildings or works or otherwise lessening the burthens of government. It is immaterial whether the purpose is called charitable in the gift itself, if it is so described as to show that it is charitable in its nature.” Some of the definitions of “charity” given by lexicographers are: “Benevolence;” “any act of kindness or benevolence;” and “charitable” is defined as pertaining to or characterized by charity, benevolence and kindness. It has always been the policy of the law to uphold charitable bequests and give effect to them whenever possible, and because our statute now exempts these bequests from the payment of the inheritance tax is no reason for departing from or modifying this ancient rule of construction favoring these charitable gifts. It will be seen from the definition above quoted that the meaning applied to the word “charity” is comprehensive and not restricted, and includes the erecting and maintaining of public buildings or works or otherwise lessening the burdens of government. This bequest could be upheld for these reasons alone. The sum of $30,000 is to be expended on this monument and drinking fountain. Its design is to be approved by and its erection will be under the control of the South Park Commissioners, and we can reasonably assume that when completed it will be artistic and ornamental. It is to be located in a conspicuous place in the park, will add to the beauty of the driveway and the grounds surrounding it and render that portion of the park more attractive and pleasing to the public who may view it and thus aid in the fulfillment of the purpose for which parks are established and maintained, which is the pleasure and recreation of the public. It is provided by the will that the fountain shall contain a drinking basin for horses. This also renders the bequest charitable in its nature. Kindness and consideration for dumb animals are now universally regarded as commendable, and are encouraged and promoted by numerous humane societies which are organized and maintained with this sole purpose in view. The motives which prompt bequests intended to relieve the suffering or increase the comfort and enjoyment of animals should be, and are, regarded as charitable, and should receive the same favorable consideration accorded like sentiments when manifested in behalf of human beings. It would .clearly be within the province of the park- commissioners to erect drinking fountains or basins for horses within the park. It is also proper that they should supply ornaments and in other ways beautify and adorn the parks under their control. The funds for this purpose- can only be derived from taxation or .from charitable bequests such as is here provided for; and thus again it will be seen that this bequest is within the meaning of the definition of charity above given, in that it may reduce taxation and thereby lessen the burdens of government. It is argued by appellant that the purpose of the testator in making this bequest was personal and selfish and in no sense charitable; that it was to perpetuate his pride in the ownership of the horse Ike Cook, the first .horse to trot a mile in 2 :3o over a mile track in the State of Illinois. It does not appear, from the stipulation that the testator was the owner of the horse Ike Cook, but whether he was or not could make no difference. It will be observed from the inscription above quoted to be placed on the monument, that the only reference to the testator is, “Donated and erected by Henry Graves.” It is certainly not unusual to find a condition attached to gifts of a public nature,— whether it be a monument, a church, a library or other public building,—that the name of the donor shall in some manner, by inscription or otherwise, be identified with and perpetuated by the gift. It has never been considered that this fact would render such a gift less charitable. It is doubtless true that during his life the testator was a lover of horses and desired by his will to give expression to his affection by the bequest for the erection of this monument and drinking fountain, but the life-size, bronze statue of a horse will not make the monument less beautiful or ornamental. Nor is it inappropriate that there should be, as a part of the fountain and drinking basin erected to relieve the suffering of horses by supplying water to quench their thirst, the statue of a horse,—an animal which has been so useful to man and has filled so important a part in the development of our country. Courts, in determining whether or not a gift is charitable, will not look to the motives of the donor but rather to'the nature of the gift and the object which will be attained by it. Smith’s Estate, 171 Pa. 109; Crerar v. Williams, supra. We think the devise was for a charitable purpose, and the judgment of the county court is affirmed. Judgment affirmed.